 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case i

JUN 26 204
UNITED STATES DISTRICT COURT © 2019

SOUTHERN DISTRICT OF CALIFORNIA CLERK, U5. HISTRICT COURT

 

SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A crAeNat-casliad — eeu
V (For Offenses Committed On or After November 1, 1987)

FRANCISCO HERRERA-DELGADO (1)
Case Number: 3:19-CR-01799-JAH

Robert A. Garcia

Defendant’s Attomey
REGISTRATION NO.

LC] -
THE DEFENDANT:

X] pleaded guilty to count(s) 1 of the Information.

was found guilty on count(s)
afier a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s}, which involve the following offense(s):

 

 

Title and Section / Nature of Offense Count
18:1546(a} - Fraud and Misuse Of Visas, Permits, and Other Entry Documents {Felony} 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

L) The defendant has been found not guilty on count(s)

 

[L) Count(s) dismissed on the motion of the United States.

&) Assessment: $100.00 waived

JVTA Assessment*: §
|

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
xX] No fine (] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

June 21,2019

ok of Sentence <

IN. JOHN A. HOUSTON
ITED STATES DISTRICT JUDGE

3:19-CR-01799-JAH
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: FRANCISCO HERRERA-DELGADO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-01799-JAH

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OC

(] The defendant is remanded to the custody of the United States Marshal.

Ll! The defendant shall surrender to the United States Marshal for this district:
L] at A.M, on

 

LC) as notified by the United States Marshal.

ql The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ll] on or before
C] as notified by the United States Marshal.
L] as notified by the Probation or Pretrial Services Office.

RETURN
| have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-01799-JAH
